DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-18 are directed to a process.  Claims 19 and 20 are directed to an apparatus.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
changing arrangement of the plurality of blocks on the tiles by identifying at least three blocks that satisfy a predetermined condition based on user interaction (e.g., claims 1 and 20) 
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
displaying a game interface (claims 1 and 20, insignificant extra-solution activity); 
displaying a first graphic representation (claims 1 and 20, insignificant extra-solution activity);
displaying a second graphic representation (claims 1 and 20, insignificant extra-solution activity);
Claims 2-19 include additional limitations that are similar those limited above for claims 1 and 20 (e.g., displaying, moving:  insignificant extra-solution activity) and defining unit contents to a particular field (semantic). 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-20, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0274382 to Green.
 	With regard to claim 1, Green discloses a game providing method comprising: displaying a game interface comprising a plurality of tiles (e.g. see Fig. 10, see tiles under game objects) and a plurality of blocks (e.g., see Fig. 10, see game objects on tiles) respectively arranged on the plurality of tiles; changing an arrangement of the plurality of blocks on the plurality of tiles by identifying at least three blocks which satisfy a predetermined condition based on a user interaction (e.g., see at least paragraph 151, “match of three game elements”); displaying a first graphic representation regarding the at least three blocks (e.g., see Fig. 10; see also paragraph 151); and displaying a second graphic representation regarding at least three tiles respectively corresponding to the at least three blocks based on types of the at least three tiles (e.g., see Fig. 10; see also paragraph 151 that discloses moving game elements and changes in the tile, “tiles would turn into grass”); 
claim 2] wherein the plurality of tiles may be fixed (e.g., see Fig. 10), and the plurality of blocks are movable based on the user interaction (e.g., see paragraph 151, “Game elements moving freely on top of these two tile types”); 
	[claim 3] wherein the first graphic representation comprises a graphic representation of removing the at least three blocks from the game interface and replacing the at least three blocks with at least three other blocks (e.g., see paragraph 114 for general discussion of match three games, wherein matched elements are removed and replaced with new game elements); 
	[claim 4] wherein the at least three blocks are respectively arranged on the at least three tiles (e.g., see paragraph 151); 
	[claim 5] wherein the plurality of tiles comprise a first tile and a second tile, and the second graphic representation comprises a graphic representation of changing an appearance of the second tile of the at least three tiles while the first tile of the at least three tiles remain unchanged (e.g., see Fig. 10; see also paragraph 151 that discloses moving game elements and changes in the tile, “tiles would turn into grass”);
	[claim 6] wherein a game winning requirement is satisfied based on whether appearances of all or a predetermined number of second tiles are changed (e.g., see paragraph 151, “They would need a certain amount of grass tiles to achieve the collection target”); 
	[claim 7] wherein the plurality of blocks may include at least two obstacle blocks, and the plurality of tiles comprise second tiles which connected to each other between the at least two obstacle blocks (e.g., see paragraphs 143 to 156 for various blockers); 
	[claim 8] wherein the first graphic representation comprises a graphic representation resulting from at least one obstacle block of the at least two obstacle blocks based on whether 
	[claim 9] wherein a game winning requirement is satisfied based on whether appearances of the second tiles between the at least two obstacle blocks are changed (e.g., see at least paragraph 151); 
	[claim 10] wherein the plurality of tiles may include a first tile and a third tile, and the second graphic representation comprises a graphic representation of changing, when the first tile and the third tile are included in the at least three blocks, an appearance of the first tile of the at least three blocks to an appearance of the third tile of the at least three blocks (e.g., see at least paragraph 151); 
	[claim 11] wherein a game winning requirement is satisfied based on whether appearances of all or a predetermined number of first tiles are changed to the appearance of third tile (e.g., see paragraph 151, “They would need a certain amount of grass tiles to achieve the collection target”); 
	[claim 12] wherein the plurality of blocks may include a fixed block, and the method further comprises displaying a third graphic representation regarding the fixed block when the identified at least three blocks are adjacent to the fixed block (e.g., see paragraph 149, wherein the ice blocker is “static”, i.e., fixed); 
	[claim 13] wherein the third graphic representation comprises a graphic representation of removing the fixed block from the game interface and replacing the fixed block with a movable block (e.g., see paragraph 149, when ice blocker is destroyed); 
	[claim 14] wherein the plurality of blocks may include a locked block of which movement is locked, and when the locked block is included in the at least three blocks which 
	[claim 15] wherein the changing the arrangement of the plurality of blocks comprises changing the arrangement of the plurality of blocks based on whether there exist the at least three block which satisfy the predetermined condition by exchanging a position of one block selected by the user interaction with a position of a upper-adjacent block, a lower- adjacent block, a left-adjacent block, or a right-adjacent block (e.g., see paragraph 114 for match three features); 
	[claim 16] wherein the predetermined condition comprises a condition where the at least three blocks have identical appearances and are arranged in a line (e.g., see paragraph 114 for match three features); 
	[claim 17] wherein the predetermined condition comprises a condition where the at least three blocks have identical appearances and are arranged in a rectangle (e.g., see paragraph 114 for match three features); ad
	[claim 18] wherein the identifying comprises identifying a plurality of block groups including the at least three blocks which satisfy the predetermined condition, and the first graphic representation comprises a graphic representation of removing the plurality of block groups from the game interface and replacing the plurality of block groups with other blocks (e.g., see paragraph 114 for match three features).
	Claims 19 and 20 are anticipated by Green based on the same analysis set forth above for claims 1-18, which are similar in claim scope.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 9,457,276 to Slaby and U.S. Patent No. 9,744,460 to Takeda each disclose a matching game.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715